In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-555V
                                      Filed: August 8, 2017
                                       Not for Publication

*************************************
SABRINA SANTACROCE, on Behalf of *
her Minor Child, J.R.,              *
                                    *
              Petitioner,           *
                                    *
                                                         Motion for reconsideration denied
 v.                                 *
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
              Respondent.           *
                                    *
*************************************


       ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION 1

        On July 14, 2017, the undersigned issued a decision denying petitioner’s motion for
attorneys’ fees and costs. The undersigned found that petitioner’s counsel had ample time to
review J.R.’s medical records and discover that petitioner did not have a reasonable basis to
bring a vaccine claim.

       On July 17, 2017, petitioner filed a motion for reconsideration of the undersigned’s July
14, 2017 decision. Petitioner argues that the undersigned should reconsider her July 14, 2017
decision denying attorneys’ fees and costs because she did not properly evaluate several pieces
of evidence presented by petitioner. Specifically, petitioner argues the undersigned did not give
the proper weight to petitioner’s affidavit, the VAERS report, or J.R.’s medical record as a


1
 Because this unpublished Order contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document’s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
whole, which petitioner argues show that J.R. “experienced abnormal movements, among other
symptoms, after his March 8, 2013 vaccines. ” Mot. at 3.

       Respondent filed a response to petitioner’s motion for reconsideration on July 31, 2017.
Respondent argues “[p]etitioner has failed to make the requisite showing to warrant
reconsideration . . . .” Resp. at 2. Petitioner filed a reply to respondent’s response on August 3,
2017. In her reply, petitioner reiterates the same arguments she raised in her Motion for
Reconsideration.

       This matter is now ripe for adjudication.

       I.      Legal Standard

        A party seeking reconsideration must “support the motion by a showing of extraordinary
circumstances which justify relief.” Fru-Con Constr. Corp v. United States, 44 Fed. Cl. 298, 300
(Fed. Cl. 1999). A motion for reconsideration must be based upon a “manifest error of law, or
mistake of fact, and is not intended to give an unhappy litigant an additional chance to sway the
court.” Prati v. United States, 82 Fed. Cl. 373, 376 (Fed. Cl. 2008). Specifically, “the moving
party must show: (1) the occurrence of an intervening change in the controlling law; (2) the
availability of previously unavailable evidence; or (3) the necessity of allowing the motion to
prevent manifest injustice.” Matthews v. United States, 73 Fed. Cl. 524, 526 (Fed. Cl. 2006).
Where a party seeks reconsideration on the ground of manifest injustice, the party must be
mindful that “[m]anifest” means “clearly apparent or obvious.” Ammex, Inc. v. United States, 52
Fed. Cl. 555, 557 (Fed. Cl. 2002). Accordingly, a party cannot prevail on the ground of manifest
injustice unless the party demonstrates that the asserted injustice is “apparent to the point of
being almost indisputable.” Pac. Gas & Elec. Co. v. United States, 74 Fed. Cl. 779, 785 (Fed. Cl.
2006).

        A motion for reconsideration will not be granted if the movant “merely reasserts . . .
arguments previously made . . . all of which were carefully considered by the court.” Ammex,
52 Fed. Cl. at 557. Nor will a motion for reconsideration be granted if it is “based on evidence
that was readily available at the time” the matter was being decided. Seldovia Native Ass’n v.
United States, 36 Fed. Cl. 593, 594 (Fed. Cl. 1996). Finally, an evaluation of a motion for
reconsideration is to be “guided by the general understanding ‘that, at some point, judicial
proceedings must draw to a close and the matter deemed conclusively resolved.’” Northern
States Power Co. v. United States, 79 Fed. Cl. 748, 749 (Fed. Cl. 2007) (quoting Withrow v.
Williams, 507 U.S. 680, 698 (1993)).

       II.     Discussion

        In support of her Motion for Reconsideration, petitioner points to three pieces of evidence
which petitioner argues the undersigned did not properly evaluate in reaching the conclusion that
her petition was not supported by reasonable basis: her affidavit, the VAERS submission, and
J.R.’s medical record as a whole, which petitioner asserts shows that she complained of J.R.

                                                   2
making abnormal movements beginning after the vaccinations at issue. Petitioner’s motion does
not fulfill any of the three Matthews criteria. 73 Fed. Cl. at 526. Petitioner does not argue that
there has been a change in the controlling law, that any previously unavailable evidence has
become available, or that the undersigned not reconsidering her decision would constitute
manifest injustice. When deciding that petitioner’s claim was not supported by reasonable basis,
the undersigned considered the case records as a whole, and therefore considered all of the pieces
of evidence raised by petitioner in her Motion for Reconsideration. As in the Ammex case,
petitioner is reasserting arguments that she already made and asking the undersigned to consider
evidence that the undersigned already considered. 52 Fed. Cl. at 557. Therefore, it is not
appropriate for the undersigned to grant petitioner’s Motion for Reconsideration.

      For the foregoing reasons, the undersigned DENIES petitioner’s Motion for
Reconsideration.


IT IS SO ORDERED.


Dated: August 8, 2017                                        /s/ Laura D. Millman
                                                                 Laura D. Millman
                                                                  Special Master




                                                3